Citation Nr: 0402808	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-11 053	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to July 1955.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas which, in part, 
granted service connection for bilateral hearing loss, rated 
noncompensable.  


FINDING OF FACT

The veteran has Level III hearing acuity in the right ear and 
Level I hearing acuity in the left ear.


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code (Code) 6100, 4.86 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  

VA has fully complied with the mandates of the VCAA.  The 
veteran filed a claim seeking service connection for hearing 
loss.  A VCAA notice letter regarding this matter was issued 
in July 2001.  Ultimately (in January 2003) the RO granted 
service connection for bilateral hearing loss, rated 
noncompensable.  The veteran filed a Notice of Disagreement 
with the rating assigned.  The RO properly (See VAOPGCPREC 8-
2003) provided notice, issuing a Statement of the Case (SOC) 
in April 2003.  The SOC outlined the controlling law and 
regulations, as well as what the evidence showed, and 
explained the basis for the determination.  The veteran then 
submitted additional evidence, after which the RO arranged 
for further audiometry.  The RO considered the additional 
evidence, and issued a Supplemental SOC in June 2003.  

As noted, the record includes results of private audiological 
examinations, and the RO has arranged for VA audiometric 
evaluation.  There is no indication that any pertinent 
evidence remains outstanding.  All notice and duty to assist 
requirements appear to be met.  

Factual Background

A February 2003 rating decision, in part, granted service 
connection for bilateral hearing loss, assigning a 0 percent 
rating.  The veteran filed the instant appeal, alleging in 
his February 2003 Notice of Disagreement, essentially, that 
the November 2002 audiological examination was deficient and 
that he should be granted a higher rating.  In his 
Substantive Appeal (Form 1-9), he again criticized the 
November 2002 VA audiological exam, noting instances of noise 
exposure in service without proper hearing protection.  

On November 2002 VA audiological evaluation, audiometric 
studies revealed that puretone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
65
75
LEFT
40
60
65
65

The average puretone thresholds for the 1000, 2000, 3000, and 
4000 Hertz frequencies were 60 decibels for the right ear and 
57 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 96 percent in the left ear.

The veteran submitted a chart from private audiometric 
studies in March 2003 which appeared to show more elevated 
puretone thresholds, particularly at the higher frequencies.  
Upon receipt of that information, the RO arranged for further 
official audiological evaluation.  VA audiometric studies in 
May 2003 revealed that puretone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
60
75
LEFT
40
60
60
65

The average puretone thresholds for the 1000, 2000, 3000, and 
4000 Hertz frequencies were 59 decibels for the right ear and 
56 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 94 percent in the left ear.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Here, the hearing loss disability has not varied 
significantly during the appellate period, and "staged 
ratings" are not warranted.  It is also noteworthy that 
hearing loss disability is rated based on audiometry 
specified by regulation.  Inasmuch as the private audiometry 
reports submitted by the veteran do not reflect audiometry 
conducted in accordance with the regulatory specifications, 
they may not serve as the basis for the rating assigned.  

Ratings for hearing impairment are derived by mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the rating criteria are applied to the results of the 
veteran's November 2002 VA audiometry, they establish that he 
has Level III hearing acuity in the right ear and Level I 
hearing acuity in the left ear.  Results of the May 2003 VA 
examination, (the most recent hearing evaluation of record) 
conducted at a different facility and by a different examiner 
than the previous, again established that he has Level III 
hearing in the right ear and Level I hearing in the left ear.  
Table VII of 38 C.F.R. § 4.85 provides a 0 percent rating 
under Code 6100 when such levels of hearing acuity are shown.  
An exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86), which would warrant rating under the 
alternate criteria of Table VIA, is not shown.  

Based upon the evidence of record, the Board finds the 
hearing disability shown in this case demonstrates no more 
interference with employment than is contemplated by the 
present schedular ratings.  See 38 C.F.R. § 4.1.  Therefore, 
referral for extraschedular rating consideration was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
only evidence of a more severe loss of hearing acuity is in 
the veteran's own opinion.  While he is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a medical opinion, because this requires specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


ORDER

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



